Citation Nr: 1729036	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-35 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for left hip osteoarthritis, to include as secondary to service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and D.F.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1958 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In December 2014, the Veteran testified at a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's file on VBMS.

In July 2015, the Board issued a decision denying service connection for left hip osteoarthritis, to include as secondary to service-connected prostate cancer.  The Veteran appealed the July 2015 Board decision that denied service connection for left hip osteoarthritis to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, dated in March 2017, the Court vacated the July 2015 Board decision, and remanded the issue back to the Board for further proceedings consistent with the Memorandum Decision.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In compliance with the Court's Order, the Board now remands the issue on appeal to obtain the necessary VA medical opinion regarding the left hip osteoarthritis.  This additional development is required in order to assist in development.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (the Board is required to address the clear and specific instructions of a Court Order).

In May 2006, the Veteran was diagnosed with prostate cancer and underwent radiation treatment.  In September 2006, the Veteran underwent transperineal prostate brachytherapy surgery, during which surgeons placed him in the lithotomy position and implanted his prostate with Palladium-103 seeds.  In April 2007, the Veteran filed a VA disability compensation claim of service connection for prostate cancer.  In October 2007, the RO granted service connection for prostate cancer and assigned a 100% disability rating, effective April 18, 2007.  In consideration of the Court's findings in the March 2017 Memorandum Decision, to include the finding that the May 2013 VA examination is inadequate insofar as the VA examiner did not address the Veteran's specific contention that the Veteran's physical placement during his prostate surgery in September 2006 caused or aggravated the left hip osteoarthritis, the Board finds that a remand is necessary for a new opinion that adequately addresses the etiology of the left hip osteoarthritis.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that an appropriate medical professional review the electronic file and provide an addendum medical opinion to assist in determining the etiology of the current left hip osteoarthritis.  The relevant documents in the electronic file, to include in VBMS and Virtual VA, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (a 50 percent probability or greater) that the current left hip osteoarthritis is caused by the Veteran's physical placement in the lithotomy position during prostate surgery in September 2006?

b) If not caused by the physical placement in the lithotomy position during prostate surgery in September 2006, is it at least as likely as not (a 50 percent probability or greater) that the left hip osteoarthritis is aggravated (worsened in severity beyond the natural progression of the disease) by the Veteran's physical placement in the lithotomy position during prostate surgery?  If the VA examiner opines that the left hip osteoarthritis is aggravated by Veteran's physical placement in the lithotomy position during prostate surgery, he/she should indicate the degree of disability before aggravation and the current degree of disability.

In rendering the opinions requested in paragraphs a) and b), the VA examiner should consider and comment on the significance, if any, of the March 2008 VA examination report, wherein the examiner opined that the Veteran's groin pain may be "referred pain from hip [versus] muscle strain from positioning during prostate surgery."

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of service connection for left hip osteoarthritis, to include as secondary to service-connected prostate cancer, in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

